TMs is an appeal from an order of Special Term in an article 78 *562proceeding to compel the State Tax Commission to grant a hearing where the petitioner failed to file the statutory applications for the revision of franchise taxes, as prescribed by the State Tax Commission office, within the prescribed time. We adopt the opinion of Schirick, J., at Special Term (17 Mise 2d 925) in affirming the order here appealed from. Order unanimously affirmed, with $10 costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.